DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant’s Information Disclosure Statements (IDS) submitted on 01/29/2014, 02/12/2014 and 08/05/2014 have been received, and entered into the record.
However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 

MPEP § 2004.13 states: 
"It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)." 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Regarding claim 4, the claim recites the limitation “wherein the lens plate extends from the heat sink to the second longitudinal side” in lines 1-3 of the claim, however this is nearly an exact duplicate of the language recited in lines 1-3 of preceding Claim 3 of “a lens plate that extends from the heat sink toward the second longitudinal side”.  Thus, since Claim 3 recites a lens plate that extends from the heat sink toward the second longitudinal side, Claim 3 already recites that the lens plate extends from the heat sink to the longitudinal side as recited in Claim 4.  Therefore, Claim 4 fails to further limit the subject matter of Claim 3 since it is a substantial duplicate of Claim 3.  See also MPEP 608.01(m) regarding the treatment of duplicate claims.

Claim 5 is rejected due to its dependence on Claim 4.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-2 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 70-71 and 74-75 of U.S. Patent No. 10,883,702. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-2 and 6-7 of the instant application are obvious variants of Claims 70-71 and 74-75 of the parent ‘702 patent, as shown in the table below with differences underlined.
Instant application
US Pat. 10,883,702
Claim 1: A wall washer lighting unit, comprising: 
a back reflector defining a bottom edge and having a first longitudinal side and a second longitudinal side, the back reflector further comprising a longitudinal spine region that runs longitudinally down the back reflector adjacent the first longitudinal side; and 
a heat sink extending along the longitudinal spine region, the heat sink 
a plurality of light emitters on the mount surface and aimed to emit light toward the back reflector, the mount surface facing the back reflector, and wherein the plurality of light emitters are substantially in line with the longitudinal spine region in a first direction; 
the mount surface offset from the back reflector such that the mount surface is entirely below the bottom edge of the back reflector in a second direction perpendicular to the first direction.

a back reflector defining a bottom edge, said back reflector comprising: 
a spine region that runs longitudinally down said back reflector; and 
a first side region on a side of said spine region; a heat sink mounted proximate to said back reflector, said heat sink comprising a top-side mount surface, wherein a region between said heat sink 
a plurality of light emitters on said mount surface and aimed to emit light toward said back reflector, said mount surface proximate to said spine region, said mount surface comprising a flat area facing said back reflector, said flat area configured such that said plurality of light emitters is substantially above said heat sink, and wherein a longitudinal center of said flat area is substantially in line with a longitudinal center of said spine region in a first direction; 
said mount surface offset from said back reflector such that said mount surface is entirely below said bottom edge of said back reflector in a second direction perpendicular to the first direction.

Claim 71: The lighting unit of claim 70, said back reflector further comprising a second side region on the side of said spine region opposite said first side region, wherein said first and second side regions define an asymmetrical longitudinal cross-section.

Claim 74: The lighting unit of claim 70, wherein said plurality of light emitters combine to emit white light during operation.
Claim 7: The lighting unit of claim 1, wherein the back reflector comprises a diffuse white reflector.
Claim 75: The lighting unit of claim 70, said back reflector comprising a diffuse white reflector.


Therefore, as shown in the table above, Claim 1 of the instant application is an obvious variant of Claim 70 of the parent ‘702 patent, with Claims 2 and 6-7 of the instant application corresponding to Claims 71 and 74-75 of the parent ‘702 patent.  Thus, Claims 1-2 and 6-7 of the instant application are not patentably distinct from Claims 70-71 and 74-75 of the parent ‘702 patent.

Allowable Subject Matter
Claims 1-2 and 6-7 would be allowable if rewritten or amended to overcome the Nonstatutory Double Patenting rejection(s) set forth in this Office action, or upon the receipt of a timely filed Terminal Disclaimer.

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 8-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, before the effective filing date of the claimed invention, “A wall washer lighting unit, comprising a back reflector defining a bottom edge and having a first longitudinal side and a second longitudinal side, the back reflector further comprising a longitudinal spine region that runs longitudinally down the back reflector adjacent the first longitudinal side; and a heat sink extending along the longitudinal spine region, the heat sink comprising a top-side mount surface, wherein a space between the heat sink and the back reflector defines an interior cavity; and a plurality of light emitters on the mount surface and aimed to emit light toward the back reflector, the mount surface facing the back reflector, and wherein the plurality of light emitters are substantially in line with the longitudinal spine region in a first direction; the mount such that the mount surface is entirely below the bottom edge of the back reflector in a second direction perpendicular to the first direction” (emphasis added).
Although wall washer lighting units are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-9 depend on Claim 1.

Regarding claim 10, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, before the effective filing date of the claimed invention, “A lighting unit, comprising a back reflector comprising a bottom edge; a first heat sink and a second heat sink, the first heat sink comprising a first mount surface that faces towards a first area of the back reflector and the second heat sink comprising second mount surface that faces towards a second area of the back reflector; a first plurality of light emitters on the first mount surface and a second plurality of light emitters on the second mount surface, wherein the first plurality of light emitters and the second plurality of light emitters extend in a first direction; the first heat sink and the second heat sink being offset from the back reflector such that the first heat sink and the second heat sink are below the bottom edge of the back reflector in a second direction perpendicular to the first direction” (emphasis added).
Although lighting units are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 10.

Claims 11-20 depend on Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of wall wash or troffer lighting units including back reflector and heat sink structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875